Citation Nr: 0308058	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  00-02 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right foot 
disability.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from  August 1974 to September 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 rating decision from the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).  Jurisdiction over the appeal has since been 
transferred to the New York, New York, VA RO.

In correspondence received in May 2000, the veteran revoked 
the power of attorney previously assigned to AMVETS.  At that 
time he indicated he would advise VA as to his choice of new 
representation.  Later documentation reflects that the 
veteran remains unrepresented in this appeal.  The Board also 
notes that the veteran failed to report without explanation 
for a hearing scheduled before an RO Hearing Officer in 
October 2000.  The veteran also failed to report, without 
explanation, for a hearing before a Veterans Law Judge 
scheduled in February 2003 at the VA RO located in New York, 
New York.  He has not requested that either hearing be 
rescheduled.  Therefore, his requests for a hearing are 
considered withdrawn.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  A chronic right foot disability was not present in 
service or for many years thereafter, and current right foot 
disability is not etiologically related to the veteran's 
period of active service.


CONCLUSION OF LAW

A right foot disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that in the January 2000 statement of the 
case the RO advised the veteran of the requirements for the 
benefit sought on appeal, the evidence considered by the RO, 
and the reasons for its determination.  In a letter dated in 
August 2002, the RO advised the veteran of the enactment of 
the VCAA.  It also informed him of the evidence and 
information needed to substantiate his claim, the evidence 
and information that he should submit, and the assistance 
that VA would provide in obtaining evidence on his behalf.  
The RO then notified the veteran of the time limit in which 
to submit such evidence and further provided him with contact 
information in the event he had any questions relevant to his 
appeal.  Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims file contains the 
veteran's service medical records and available records of 
post-service treatment, to include by VA and private medical 
professionals.  In his January 2000 statement, the veteran 
indicated that his family physician is deceased and that 
medical records from that physician are unavailable.  He has 
also advised VA, in a statement dated in May 2002, that Akron 
City Hospital only keeps records for a 10-year period; thus 
records of claimed treatment in the late 1970s are not 
available.  Records from Akron City Hospital dated in the 
1990s are associated with the claims file.  

The Board has determined that a VA examination to determine 
whether the veteran has a right foot disability that is 
etiologically related to service would serve no useful 
purpose.  Any current medical opinion linking the disability 
to the veteran's military service would necessarily be based 
upon history provided by the veteran, which, for the reasons 
explained below, the Board has found to be unreliable.  The 
veteran has not identified any other evidence or information 
which could be obtained to substantiate the claim.  In fact, 
since the RO's August 2002 request for information letter was 
issued, the veteran failed to report for a scheduled hearing 
and has not otherwise responded with the identification or 
submission of medical or other evidence, or any further 
arguments, pertinent to his claim.  The Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that he injured his right foot during 
active service and that he has continued to experience 
symptoms attributable to such injury.  He therefore argues 
that currently diagnosed right foot problems are related to 
service and warrant service connection.

A review of service medical records reveals that the veteran 
sought treatment for multiple physical complaints during his 
period of active duty.  In March 1975 he presented with a 
report of having caught his left foot under a helicopter 
skid.  He complained of pain on the anterior aspect of the 
left foot.  X-rays were negative.  The veteran was treated 
with an Ace bandage and excused from duty that evening.  
Additionally, one in-service notation does reflect that the 
veteran complained of corns on both feet.  He did not, 
however, appear for further consultation relevant to that 
problem during service and the post-service medical evidence 
is negative for corns on the right foot.  There are no other 
service medical entries showing any complaint, abnormal 
finding or diagnosis pertinent to either foot.  In fact, the 
report of examination at service discharge, dated in 
September 1975, notes the lower extremities and feet were 
found to be normal.  

In statements made during this appeal, the veteran has argued 
that the in-service notation was erroneous and that, in fact, 
it was his right foot that was injured, the Board has not 
found the veteran's current recollections to be credible.  In 
this regard, the Board notes that the veteran's assertions 
are inconsistent with the evidence of record.  Not only do 
service medical records clearly note that it was the 
veteran's left foot that was injured, but in his initial 
claims for VA compensation during the 1980s, the veteran 
himself identified that he was seeking service connection for 
a left foot disability rather than a right foot disability.  
The veteran reported that a helicopter landed on his left 
foot during service, after which time he experienced swelling 
of the foot.  In unappealed decisions during the 1980s, the 
RO denied entitlement to service connection for a left foot 
disability.  It was not until a statement received in April 
1998, more than 20 years following the veteran's discharge 
from service, that the veteran asserted entitlement to 
service connection for a right foot disability.  At that time 
he indicated that a tow vehicle's skid wheel ran over his 
right foot during service.  He stated that since that time he 
had fallen, experienced hyperextension of his knees, and had 
experienced pain and swelling in the right foot on a 
continuous basis.  

The veteran has provided no evidence to substantiate this 
contention that his right foot was injured during service or 
that he has had chronic right foot problems since his 
discharge from service.  Moreover, the medical evidence for 
many years after the veteran's discharge from service is 
negative for the presence of any right foot disorder.  It 
shows that no deformity or limitation of movement of the 
extremities was found on examination in November 1984.  
Additionally, a report of clinical evaluation, dated in 
October 1986 and then updated in December 1986, notes no 
deformities or limitation of motion of the extremities and 
also indicates that the veteran was in general good condition 
and ambulatory.  

In fact, the earliest medical evidence of any right foot 
abnormality is a VA outpatient entry dated in November 1997, 
more than 20 years following the veteran's discharge from 
service.  At that time the veteran was noted to evidence 
right foot swelling; the entry includes note of a history of 
a past injury without detail as to the approximate date or 
circumstances of such injury.  X-rays at that time showed an 
altered contour of the calcaneal and first distal phalangeal 
contour, with the interpretation that there was no gross 
post-traumatic deformity overall.  X-rays also showed a 
swollen first toe, a posterolateral calcaneal spur-like 
deformity, and a slight mid-tarsal depression; clinical 
correlation was suggested for the latter.  A February 1998 
entry notes the veteran was status post trauma in the 
military, and in March 1998 the veteran stated a heavy weight 
had rolled over his right foot.  X-rays taken in March 1998 
revealed soft tissue swelling without evidence of fracture or 
abnormality of the joint spaces or ligaments.  In July 1998, 
the veteran reported that a truck ran over his right foot 
while in service.  He stated that his foot still became 
painful and swollen, particularly with standing.  The 
impression was status post crush injury of the right foot 
with recurrent swelling and pain.

Although the July 1998 outpatient entry and other VA notes 
dated in 1997 and 1998 include a history of an initial right 
foot injury during service, as set out above, that history is 
contradicted by service medical records and earlier 
statements of the veteran indicating that it was his left 
foot, rather than his right foot, that was injured in 
service.  Since these medical opinions are based on an 
inaccurate history provided by the veteran, they are of no 
probative value.

In sum, the evidence clearly establishes that the foot injury 
sustained by the veteran during service involved his left 
foot rather than his right foot, that he had no chronic 
disorder of his right foot in service or until many years 
thereafter, and that his current right foot disability is 
unrelated to his period of active service.  The Board has 
considered the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right foot disability 
is denied.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

